Citation Nr: 9904142	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-33 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of spinal 
injury secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1952 to 
April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.       


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of spinal injury secondary to service-connected disability is 
not plausible.   


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of spinal injury secondary to service-connected disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for residuals of spinal 
injury secondary to service-connected disability is well 
grounded under 38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim for secondary service connection to be well 
grounded there must be evidence both of a current disability 
and of an etiological relationship between that disability 
and service-connected disability.  Jones  v. Brown, 
7 Vet. App. 134, 137-38 (1994). 

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

A review of the veteran's service medical records does not 
reflect any spinal injury during active service and the 
report of his April 1955 service separation examination 
indicates that his spine was normal.

The first evidence of record that indicates that the veteran 
experienced injury to his spine is a February 1990 private 
medical record which reflects that the veteran was seen for 
treatment following an injury sustained in a fall from an 
8-foot ladder.  The record reflects that the veteran landed 
on his back and had immediate pain.  X-rays revealed an acute 
minimal compression deformity at the superior lip of the body 
of T-12.  The impression was mild compression fracture of 
T-12.  A March 1990 record reflects that either T-12 or L-1 
had compressed approximately 10 percent of the anterior body.  

Reports of December 1995 VA examinations reflect that the 
veteran reported an inservice injury as well as post service 
injuries, including the injury in 1990 when he fell from a 
ladder.  A report of X-ray of the lumbosacral spine reflects 
the impression of compression wedge deformity of the first 
lumbar vertebra that could be due to trauma.  In response to 
specific questioning the veteran indicated that the onset of 
back pain was unrelated to his right hip pain.  The diagnoses 
included old fracture of the back. 

In order for the veteran's claim of entitlement to service 
connection for residuals of spinal injury secondary to 
service-connected disability to be well grounded, he must 
submit competent medical evidence indicating that he 
currently has this disability and that it is proximately due 
to, or the result of, or has been chronically worsened by, 
service-connected disability.  

There is competent medical evidence that the veteran 
currently has compression wedge deformity of the first lumbar 
vertebra.  Therefore, there is competent medical evidence 
that he currently has spinal disability.  This spinal 
disability was first identified following the veteran's fall 
from a ladder.  However, there is no competent medical 
evidence that associates the veteran's fall from the ladder 
with his service-connected fracture of the junction of the 
upper and middle thirds of the right femoral shaft.  The 
veteran and his spouse have offered testimony, that is 
presumed credible for purposes of this decision, relating to 
the veteran's belief that a numbness that he experienced in 
his right leg resulted in his fall from the ladder.  However, 
as lay persons, they are not qualified to establish a medical 
diagnosis or show a medical etiology merely by their 
assertions, as such matters require medical expertise.  See 
Grottveit and Espiritu.  The Board therefore concludes that, 
without the requisite competent probative medical evidence 
establishing that the veteran's currently manifested spinal 
disability is proximately due to or the result of, or has 
been chronically worsened by, his service-connected fracture 
of the junction of the upper and middle thirds of the right 
femoral shaft, the claim of entitlement to service connection 
for residuals of spinal injury secondary to service-connected 
disability is not well grounded.  See Jones. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).    



ORDER

Evidence of a well grounded claim for entitlement to service 
connection for residuals of spinal injury secondary to 
service-connected disability not having been submitted, the 
appeal is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

